Citation Nr: 1444261	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left ankle fracture-dislocation, status post closed reduction, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for a left tibia disorder. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1977 to May 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected left ankle disability and denied service connection for a left tibia injury.  The Veteran appealed the RO's rating action to the Board. 
 
On VA Form 9, received by the RO in February 2010, the Veteran requested a hearing before a Veterans Laws Judge at a local RO (i.e., Travel Board hearing).  On a hearing election form, dated in March 2010, the Veteran requested a hearing before a Decision Review Officer at the local RO.  In a statement to VA, dated and signed by the Veteran in March 2012, he withdrew all previous hearing requests.  He requested that his appeal be sent to the Board as soon as possible.  In view of the foregoing, the Board deems his hearing requests withdrawn.  No additional action in this regard is warranted.  

The Veteran has also maintained that he cannot work as a drummer, in part, because of his service-connected left ankle disability.  (See April 2008 VA examination report).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial rating claim pursuant to Rice.  In view of the foregoing, the TDIU issue will be considered by the Board in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claims on appeal, additional substantive development is necessary; specifically, to schedule the Veteran for a VA examination to determine the current severity of his service-connected left ankle disability; etiology of any currently present left tibia disability; to provide him with the necessary criteria to substantiate his claim of TDIU; and, to have the examiner provide an opinion as to the functional effects of the service-connected left ankle disability, the Veteran's sole service-connected disability, relative to the Veteran's ability to secure or follow a substantially gainful occupation.  

Left Ankle Disability

The Veteran seeks an increased disability rating in excess of 20 percent for his service-connected left ankle disability.  He maintains, through his representative, that his left ankle disability is "under evaluated;" thus, a higher disability rating is warranted.  (See Veteran's representative's September 2014 written argument to VA uploaded to the Veteran's Virtual VA electronic claims file).  

The RO has assigned the Veteran's service-connected left ankle disability a maximum 20 percent rating under Diagnostic Code (DC) 5271, the Diagnostic Code used to evaluated limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).  

There are, however, other Diagnostic Codes (DCs) that are available for rating an ankle disability.  Under DC 5262, pertaining to impairment of the tibia and fibula, malunion of the tibia and fibula, with moderate knee or ankle warrants a 20 percent evaluation.  A 30 percent disability rating will be assigned where there is evidence of malunion of the tibia and fibula with marked knee or ankle disability.  Finally, a maximum 40 percent rating will be assigned where there is evidence of nonunion of the tibia and fibula with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, DC 5262.  

Furthermore, under DC 5270, pertaining to ankylosis of the ankle, an ankle in plantar flexion less than 30 degrees warrants a 20 percent evaluation.  If the ankle is in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, a 30 percent evaluation is warranted.  Finally if the ankle is in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, a 40 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, DC 5270.

VA X-ray interpretations of the ankle (which ankle was not reported), dated in April 2009, showed that there were degenerative changes versus a small fracture that involved the posterior tubercle of the distal tibia.  A fracture could not be ruled out.  Small joint effusion and bimalleolar soft tissue swelling was also noted.  

Thus, in view of the above-cited April 2009 x-ray interpretations showing that the Veteran's left ankle disability apparently includes involvement of the left tibia, the Board concludes that additional medical inquiry is necessary to determine the true nature and current level of severity of manifestations of the service-connected left ankle disability.  Moreover, following such inquiry, the RO should consider each appropriate Diagnostic Code to determine which rating code results in the highest disability rating.  The RO must specifically determine whether it is more appropriate to evaluate the current manifestations of the Veteran's service-connected disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, or 5271.  

Left Tibia

The Veteran seeks service connection for a left tibia disability.  He contends that he currently has a left tibia disability as a result of having injured his left tibia during active military service. 

The Veteran's service treatment records reflect, in pertinent part, that in November 1978, the Veteran injured his left ankle after he fell in the barracks.  An examination of the Veteran's left leg showed that the Veteran's left tibia was deviated medially and his left foot was deviated laterally.  There was no evidence of any overt fracture.  The impression of the examining clinician was distal tibia dislocation.  The Veteran underwent a closed reduction of a fracture-dislocation of the left ankle and was hospitalized for 30 days. 

As noted above, X-ray interpretations of the ankle (which ankle was not reported), dated in April 2009, showed that there were degenerative changes versus small fracture that involved the posterior tubercle of the distal tibia.  

Thus, in view of the in-service notation that the Veteran's left tibia was deviated medially as a result of a fall and post-service treatment evidence of degenerative changes versus a small fracture of the ankle that involved the posterior tubercle of the distal tibia, the Board finds that an examination and nexus opinion that includes consideration of the documentation contained in the claims folder is necessary to determine the etiology of any currently present left tibia disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

As noted in the Introduction, a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice, supra.  The Veteran has indicated that his service-connected left ankle disability has affected his ability to work as a drummer because he was unable to perform foot work while playing the drums.  (See April 2008 VA examination report).  As such, on remand the RO should incorporate consideration of whether the Veteran is entitled to a TDIU award in its readjudication of the Veteran's claim for an increased disability rating for his service-connected left ankle disability.  The requested development should include providing the Veteran with notice of what evidence he must submit to support a claim of entitlement to TDIU, what evidence VA will obtain on his behalf and to have the examiner provide information on the functional effects of the disability relative to whether the service-connected left ankle disability, the Veteran's sole service-connected disability, renders him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent updated treatment records should be obtained and added to the record.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate specialist to evaluate the current severity of his service-connected left ankle disability and nature and etiology of any currently present separate left tibia disability.  The examiner should conduct all necessary tests and evaluate the current severity of all manifestations of these conditions, to include any orthopedic, muscular or neurological manifestations. 
   
All indicated studies, tests and any indicated specialty examinations should be conducted. 
   
The Veteran's physical claims folders, as well as his Virtual VA electronic claims file must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
   
 Following a thorough evaluation, during which all indicated tests are performed, the examiner should: 
   
a) note and describe the severity of all manifestations of the Veteran's service-connected left ankle fracture-dislocation, status post closed reduction, including any that affect his left tibia;

b) If the Veteran's service-connected left ankle disability affects his left tibia, the examiner must answer in the affirmative or negative a response to the following question:  Is there is evidence of malunion of the left tibia with marked ankle disability; or, nonunion of the left tibia with, loose motion, requiring a brace?

c) The examiner must provide range of motion findings of the left ankle.  

The examiner should also answer in the affirmative or negative in response to the following questions:

d) Is there ankylosis of the left ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 20 degrees?  

The examiner should also determine whether the Veteran's left ankle disorder is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination of the left ankle, expressed in degrees, if possible.

e) The examiner should review all pertinent records associated with the claims folders and should provide information on the functional effects of the service-connected left ankle disability relative to the Veteran's ability to secure or follow a substantially gainful occupation due solely to his service-connected left ankle disability.

The examiner should explain the rationale for any opinion, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience as a drummer.  The examiner should state what type of employment and what accommodations would be needed due to the service-connected left ankle disability.  The examiner may consider the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  

f) Regarding any currently present left tibia disability found on examination, the examiner should provide a response to the following question:  Is it at least as likely as not (i.e., a 50 percent or greater probability) that it is etiologically related to, or had its onset during, the Veteran's period of military service, to specifically include a November 1978 fall that caused his left tibia to deviate medially, or to any other event or incident therein?

g) The examiner must provide a complete rationale for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Provide the Veteran with notice of what evidence he must submit to support a claim for TDIU and of the responsibility of him and VA to obtain the necessary evidence.

4.  Readjudicate the Veteran's claim for an increased disability rating in excess of 20 percent for the service-connected left ankle disability based on all of the evidence of record.  In doing so, the RO should consider all appropriate Diagnostic Codes, including Diagnostic Code 5262, impairment of the tibia and fibula, and Diagnostic Code 5270, ankylosis of the left ankle.  Readjudication of the increased rating claim should consider whether staged ratings are appropriate pursuant to Fenderson v. West, v. West, 12 Vet. App. 119 (1999).  Readjudicate the claim for service connection for a left tibia disability.

Adjudicate the issue of entitlement to TDIU. 

If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

